United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________
Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0450
Issued: August 13, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On December 24, 2019 appellant, through counsel, filed a timely appeal from a
November 1, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 20-0450.
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 11, 2014 appellant, then a 38-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed lower back and bilateral lung conditions
due to the factors of her federal employment. She noted that she first became aware of her
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

C.D., Order Dismissing Appeal, Docket No. 17-0200 (issued June 20, 2017).

conditions on March 12, 2012 and realized their relationship to her federal employment on
February 19, 2014. Appellant did not stop work. She submitted medical evidence in support of
her claim.
By decision dated May 13, 2014, OWCP denied appellant’s occupational disease claim. It
accepted her duties as a mail handler and diagnoses of lumbar degenerative disc disease and lumbar
radiculopathy, but denied her claim finding that the medical evidence of record was insufficient to
establish that her lumbar condition was causally related to the accepted employment factors.
On May 28, 2014 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on January 5, 2015. By decision dated
February 24, 2015, the hearing representative affirmed the May 13, 2014 decision.
On February 8, 2016 appellant, through counsel, requested reconsideration and submitted
additional medical evidence. By decision dated May 2, 2016, OWCP denied modification of the
February 24, 2015 decision, finding that the medical evidence of record was insufficiently
rationalized to establish causal relationship between appellant’s mail handler duties and her
diagnosed lumbar condition.3
OWCP subsequently received a November 2, 2018 report by Dr. Luis E. Grau, a family
medicine specialist. Dr. Grau described appellant’s mail handler duties and classified the physical
requirements of her job as strenuous and repetitive. He discussed her diagnostic testing, provided
physical examination findings, and opined that she sustained an “aggravation of her condition due
to her work duties of employment.”
On October 24, 2019 appellant, through counsel, requested reconsideration of the May 2,
2016 OWCP decision. Counsel argued that appellant had presented clear and convincing evidence
that her occupational activities contributed to her lumbar condition, which was supported by
objective findings.
By decision dated November 1, 2019, OWCP denied appellant’s reconsideration request
finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that this case is not in posture for decision because OWCP failed to make
findings regarding the arguments and evidence submitted in support of appellant’s October 24,
2019 reconsideration request.
OWCP summarily denied appellant’s request for reconsideration without complying with
the review requirements of FECA and its implementing regulations.4 Section 8124(a) of FECA
provides that OWCP shall determine and make a finding of fact and make an award for or against

3

Appellant appealed the May 2, 2016 decision to the Board. By order dated June 20, 2017, the Board dismissed
her appeal finding that her appeal was untimely filed and, accordingly, the Board was without jurisdiction to review
the appeal.
4

T.P., Docket No. 19-1533 (issued April 30, 2020); see also 20 C.F.R. § 10.607.

2

payment of compensation.5 Its regulations at 20 C.F.R. § 10.126 provide that the decision of the
Director of OWCP shall contain findings of fact and a statement of reasons.6 As well, OWCP’s
procedures provide that the reasoning behind OWCP’s evaluation should be clear enough for the
reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.7
In its November 1, 2019 decision, OWCP properly found that appellant’s October 24, 2019
reconsideration request was untimely filed as it was received more than a year following the last
merit decision, dated May 2, 2016. However, in denying appellant’s untimely reconsideration
request, it failed to analyze whether it was sufficient to demonstrate clear evidence of error. The
November 1, 2019 decision simply noted: “we did consider your request under 20 C.F.R.
§ 10.607.” However, OWCP did not address the arguments made by counsel in his October 24,
2019 reconsideration request letter. Furthermore, it provided no discussion relative to the new
medical evidence submitted by appellant from Dr. Grau.8
The Board finds that OWCP failed to properly explain the findings with respect to the issue
presented so that appellant could understand the basis for the decision, i.e., whether she had
demonstrated clear evidence that OWCP’s last merit decision was incorrect.9 The Board will
therefore set aside OWCP’s November 1, 2019 decision and remand the case for findings of fact
and a statement of reasons, to be followed by an appropriate decision on appellant’s untimely
reconsideration request. Accordingly,

5

5 U.S.C. § 8124(a).

6

20 C.F.R. § 10.126.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

8
See Order Remanding Case, C.G., Docket No. 20-0051 (issued June 29, 2020); R.T., Docket No. 19-0604 (issued
September 13, 2019); R.C., Docket No. 16-0563 (issued May 4, 2016).
9

OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s request demonstrates
clear evidence of error on the part of OWCP. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration,
Chapter 2.1602.5(a) (February 2016).

3

IT IS HEREBY ORDERED THAT the November 1, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for action consistent with
this decision of the Board.
Issued: August 13, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

